Citation Nr: 0402020	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  98-14 359A	)	DATE
	)
	)


THE ISSUES

1.  Whether the April 25, 1989 Board of Veterans' Appeals 
(Board) decision that denied entitlement to service 
connection for chronic respiratory disorder should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE). 

2.  Whether the April 25, 1989 Board decision that denied 
entitlement to a total disability evaluation due to 
individual unemployability (TDIU) should be revised or 
reversed on the grounds of CUE.  

(The issue of entitlement to a rating in excess of 30 percent 
for arthritis and degenerative disc disease of the cervical 
spine is the subject of a separate decision of the Board.)


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to May 
1968.

In a June 1987 rating action by the Department of Veteran 
(VA) Regional Office (RO), the veteran's service-connected 
arthritis of multiple joints, evaluated as 50 percent 
disabling since April 6, 1983, was reclassified as arthritis 
and degenerative disc disease of the lumbosacral spine 
(evaluated as 20 percent disabling), arthritis and 
degenerative disc disease of the cervical spine (evaluated as 
noncompensable), and arthritis of the knees with history of 
arthritis of multiple joints, X-ray evidence only (evaluated 
as noncompensable).  The evaluations assigned in June 1987 
were made effective October 1, 1987.

On December 22, 1987, the Board denied, inter alia, the 
veteran's claims of entitlement to service connection for a 
chronic respiratory disorder, an evaluation in excess of 20 
percent for arthritis of multiple joints, and a TDIU.  On 
April 25, 1989, an expanded panel of the Board reconsidered 
the December 1987 decision on the basis of the veteran's 
claim of "obvious error" in that decision.  The expanded 
panel of the Board found no obvious error and again denied 
the veteran's claims.  This matter is now before the Board as 
an original action on the motion of the veteran alleging CUE 
in the April 1989 Board decision.

While recent decisions have granted the veteran increased 
disability ratings for his arthritic problems as well as a 
TDIU (effective August 22, 1994), the veteran continues to 
assert that a finding of CUE in the 1989 decision would 
warrant higher disability ratings and an earlier effective 
date for his TDIU.

By letter dated August 10, 2000, the Board provided to the 
veteran a copy of the final rule amending the Board's Rules 
of Practice governing review of Board decisions on the basis 
of CUE.  The veteran was informed that the Board would wait 
60 days before adjudicating the veteran's requests.  After 
receiving the veteran's August 2000 response verifying his 
desire to seek such review, the Board notified the veteran 
that his claim had been assigned the docket number noted.  

The Board issued a decision in November 2000, in which it 
determined that there was no clear and unmistakable error in 
the April 1989 Board denial of (1) a rating in excess of 20 
percent for arthritis of multiple joints; (2) service 
connection for a chronic respiratory disorder; and (3) a 
total disability based upon individual unemployability 
(TDIU).  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2002, 
the Court issued a decision, that, in pertinent part, 
affirmed the Board's decision denying a rating in excess of 
20 percent for arthritis of multiple joints and remanded and 
vacated the Board's decision with respect to service 
connection for a chronic respiratory disorder and entitlement 
to a TDIU.  

In November 2002, the veteran filed an appeal to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

In December 2002, the Board advised the veteran of his right 
to submit to the Board additional evidence or argument 
pertinent to his claims.  In January 2003, the Board received 
from the veteran duplicate service medical records and 
argument addressing his contentions on appeal.  

In May 2003, the Federal Circuit dismissed the veteran's 
appeal due to lack of jurisdiction.  The Federal Circuit 
issued a mandate in July 2003 and the Court issued its 
mandate in August 2003.  

Thus, the issues, as listed on the title page, have been 
returned to the Board for appellate consideration. 




FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied entitlement 
to service connection for a chronic respiratory disorder, as 
well as denied entitlement to a TDIU.    

2.  As regards the April 1989 Board denial of service 
connection for a chronic respiratory disorder, the veteran 
has not alleged that the facts as they were known at the time 
of that decision were not before the Board, or that the Board 
incorrectly applied the extant statutory and regulatory 
provisions at that time, nor has he asserted how, but for any 
alleged error, the outcome of the decision would have been 
different.  

3.  The veteran has made no allegations as to any specific 
error of fact or law in the Board's April 1989 decision 
denying enticement entitlement to a TDIU.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for reversal 
or revision of the April 25, 1989 Board decision denying 
entitlement to service connection for a chronic respiratory 
disorder and denying entitlement to a TDIU, on the basis of 
CUE, have not been met, the motion must be dismissed without 
prejudice to refiling.  38 U.S.C.A. § 7105, 7111 (West 2002); 
38 C.F.R. § 20.1404(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)).  Nonetheless, the Board finds that, because 
the veteran has been notified of the laws and regulations 
governing the CUE claims and afforded an opportunity to 
submit pertinent argument, any pre-VCAA duties to notify and 
assist have been met.  The claims are ready to be considered 
on the merits. 

Background

On December 22, 1987, the Board, inter alia, denied the 
veteran's claims of entitlement to service connection for a 
chronic respiratory disorder and entitlement to a TDIU.  
Evidence before the Board at that time included the veteran's 
service medical records, private and VA outpatient treatment 
records, Social Security disability evaluation records, and 
reports of VA examinations.  

The veteran contended that his chronic obstructive pulmonary 
disease was incurred in service.  He argued that he was 
treated on several occasions in service for respiratory 
ailments.  With regard to his claim for a TDIU, the veteran 
alleged that his service-connected joint arthritis was more 
disabling than reflected by the current rating and that 
Social Security records showed him to be unemployable.  

The Board found that, while the veteran had several episodes 
of acute bronchitis in service, no bronchitis was found upon 
separation from active duty.  Moreover, the Board found that 
episodes of bronchitis in service were acute and transitory 
and not related to a current respiratory disorder.  With 
regard to the claim for a TDIU, the Board found that while 
the veteran's service-connected disabilities represented an 
occupational handicap, the evidence did not show that they 
prevented him from engaging in employment.  The Board 
acknowledged the Social Security finding of a "disability" 
but noted that it must make its own independent finding 
regarding the effects of the veteran's service-connected 
disabilities upon his ability to engage in employment.  

Thereafter, the veteran moved for reconsideration of the 
Board's decision based upon allegations of "obvious error" 
and pursuant to 38 C.F.R. § 19.186 (1989).  The Chairman 
appointed an enlarged panel to reconsider the veteran's 
claims.  On April 25, 1989, the Board issued a decision that, 
in pertinent part, found that the December 1997 Board 
determinations were reasonably supported by the evidence then 
of record and the decision did not involve obvious error of 
fact or law.  

Analysis

In determining whether the April 1989 Board decision that 
denied service connection for a chronic respiratory disorder 
and a TDIU was clearly and unmistakably erroneous, the 
following three-prong test is used: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked- 
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the facts were 
evaluated is inadequate to raise a claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). 

As indicated above, a motion for clear and unmistakable error 
in a Board decision must satisfy specific pleading 
requirements.  The motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  38 
C.F.R. § 20.1404(b).  Non-specific allegations of error are 
insufficient to satisfy these requirements, and motions that 
fail to comply with these requirements shall be dismissed 
without prejudice to re-filing.  Id.  See also Disabled 
American Veterans v. Gober, 234 F.3d 682, 699 (Fed. Cir. 
2000).  

In August 2000, the veteran submitted a signed statement 
requesting review of the April 1989 Board decision on the 
basis of CUE.  In the statement the veteran made allegations 
of error with respect to the denial of his claim for a rating 
in excess of 20 percent for arthritis of multiple joints.  
However, as noted in the Introduction above, the Court 
affirmed that portion of the November 2000 Board decision 
denying CUE with respect to entitlement to a rating in excess 
of 20 percent for arthritis of multiple joints.  Thus, the 
Board cannot address the veteran's contentions pertaining to 
that issue.  

With respect to the Board's April 1989 denial of service 
connection for a chronic respiratory disorder, in an August 
2000 letter to the Board, the veteran indicated that his 
service medical records and VA medical records clearly showed 
that he was prescribed phlegm loosening medication for 
chronic bronchitis, from 1966 to 1976.  Thus, he contends 
that the decision denying service connection for a chronic 
respiratory disorder was clear and unmistakably erroneous.   

With regard to the issue of the April 1989 denial of 
entitlement to a TDIU, in the same August 2000 letter to the 
Board,  the veteran alleges that, should an increase rating 
be warranted for his service-connected arthritis of multiple 
joints, then he would be entitled to a TDIU.  

In his claim of CUE in the Board's April 1989 decision 
denying entitlement to service connection for a chronic 
respiratory disorder, the veteran does not allege that the 
correct facts as they were known at that time were not before 
the Board, nor does he allege that the Board failed to 
properly apply statutory or regulatory provisions extent at 
that time.  Rather, the veteran's argument is that the Board 
failed to give proper weight to the evidence that he alleges 
shows continuity of treatment.  The Board notes, however, 
that to claim CUE on the basis that the Board improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44; 
Crippen v. Brown, 9 Vet. App. 412 (1996).  Therefore, the 
Board finds that the veteran's argument is insufficient to 
raise a CUE claim.  See Shockley v. West, 11 Vet. App. 208, 
213-14 (1998).  

The veteran has made no allegations as to any specific error 
of fact or law in the Board's April 1989 decision denying 
enticement entitlement to a TDIU.  His claim of error is 
entirely contingent upon the resolution of his claim for an 
increased rating for arthritis of multiple joints.  That 
issue, also as noted above, was affirmed by the Court, and is 
no longer before the Board on appeal.  

As noted above, a motion for CUE must satisfy certain 
pleading requirements, and the veteran's motion, both as to 
the claim of CUE in the denial of service connection for a 
chronic respiratory disability, and the denial of entitlement 
to a TDIU, fails to meets these requirements.  Simply stated, 
the veteran has not alleged that, with respect to either of 
the Board's determinations at issue , that the facts as they 
were known at the time of that decision were not before the 
Board, or that the Board incorrectly applied the extant 
statutory and regulatory provisions at that time, nor has he 
asserted how, but for any alleged error, the outcome of the 
decision would have been different.  

Under these circumstances, the motion for revision or 
reversal of the Board's April 25, 1999 decision (as to the 
denial of service connection for a chronic respiratory 
disorder, and as to the denial of entitlement to a TDIU), 
must be dismissed.  See 38 C.F.R. § 20.1404).


ORDER

The motion as to the claim of CUE in the April 1989 Board 
decision that denied service connection for a chronic 
respiratory disorder is dismissed without prejudice.  

The motion as to the claim of CUE in the April 1989 Board 
decision that denied entitlement to a TDIU is dismissed 
without prejudice.  



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



